Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6–8, 10, 11, 13–15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav (US 9,838,317) in view of Price et al. (US 2019/0164212).

With regard to claim 1, Yadav discloses a method comprising: 

computing, by the device and for each of the transceivers, a correlation coefficient between the temperature and utilization measurements (traffic prediction module of the control unit determines the probability of whether the collected operating characteristics, including temperature, are indicative of a fault affecting the utilization of one or more links)(10:51–56; 11:20–27); 
using, by the device, the correlation coefficient to determine an impact of temperature on utilization of a particular network interface transceiver (traffic impact prediction module may determine the impact of the possible fault on the utilization of one or more links)(15:51–55); and 
initiating, by the device, a mitigation action, when the determined impact of temperature on the utilization of the particular network interface transceiver exceeds a predefined threshold (cost metrics for one or more links of the router are updated based on the predicted severity of the possible fault; each severity level may have an associated threshold)(11:20–27; 15:55–16:7; 16:25–28).
Yadav fails to specifically disclose applying a k-nearest neighbor classifier to the correlation coefficients to predict a second correlation coefficient that is the average of the correlation coefficients of k-number of most similar network interface transceivers in the set of network interface transceivers.
Price discloses a similar system for making predictions using a k-nearest neighbor classifier (¶43–47).  Price teaches predicting a correlation coefficient (predicted rating) by computing an average of the values (product rating) for each of the k most similar neighbors 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a k-nearest neighbor classifier to the correlation coefficients to predict a second correlation coefficient that is the average of the correlation coefficients of k-number of most similar network interface transceivers and used for determining the impact of temperature on utilization to obtain a predicted correlation coefficient quickly and allow mitigation actions to be taken before actual correlation data is collected and before the network interface transceiver is adversely affected by changes in temperature and/or utilization.

With regard to claim 3, Yadav further discloses initiating the mitigation action comprises: sending, by the device, data regarding the determined impact to a network controller in the network, to cause traffic in the network to be moved away from the 4 particular interface transceiver (updated cost metrics are advertised on the network to reduce traffic on impacted routes/links; updated may be sent to a PCE instead of peer routers)(7:29–51; 16:25–65).

With regard to claim 4, Yadav further discloses initiating the mitigation action comprises: sending, by the device, data regarding the determined impact to a router or switch, to cause traffic in the network to be moved away from the particular interface transceiver (updated cost metrics are advertised on the network to reduce traffic on impacted routes/links; data is received by other routers/switches)(16:25–65).

With regard to claim 6, Yadav further discloses the temperature of the particular interface transceiver is within a normal operating temperature range (temperature of the transceiver may be within a range of normal, such as below 90, to increasingly indicative of a possible fault)(14:65–29).

With regard to claim 7, Yadav further discloses the interface transceivers comprise optical transceivers (routers may be connected using fiber optic lines)(4:57–63).

Claims 8, 10, 11, 13–15, 17, 18, and 20 are rejected under the same rationale as claims 1, 3, 4, 6, and 7 since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.  Yadav further discloses network interfaces, a processor, memory, and computer readable medium for implementing the method of claim 1 (e.g., 4:4–63; 17:1–45).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav in view of Price further in view of Sega et al. (US 2016/0378150).

With regard to claim 2, while the system disclosed by Yadav in view of Price shows substantial features of the claimed invention (discussed above), it fails to specifically disclose initiating the mitigation action comprises sending, by the device, an alert regarding the determined impact to a user interface for review.
Sega discloses a similar system for mitigation of thermal hardware conditions in computing devices (Abstract).  Sega teaches generating an alert regarding a thermal condition that may affect operation of a computing device and displaying the alert in a user interface for review (¶27–29).  Display of alerts notifying users was well known in the art before the effective 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send, by the device, an alert regarding the determined impact to a user interface for review to inform users of detected conditions and proposed or implemented mitigation actions. 

Claims 9 and 16 are rejected under the same rationale as claim 2, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav in view of Price further in view of Atlas et al. (US 2013/0286846).

With regard to claim 5, while the system disclosed by Yadav in view of Price shows substantial features of the claimed invention (discussed above), including reprogramming adjacencies or next-hop entries in the network, to reduce an amount of traffic hashed to next-hops reachable via the particular interface transceiver (updated metrics are advertised to other routers in the network, causing traffic to be re-routed to new paths)(Yadav; 16:54–65), it fails to specifically disclose the router or switch uses Equal Cost Multipath (ECMP) signaling to perform the reprogramming.
Atlas discloses a similar system for routing data in a computer network (Abstract).  Atlas teaches reprogramming adjacencies or next-hop entries in the network using ECMP signaling 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reprogramming adjacencies or next-hop entries in the network using ECMP signaling to permit routers using ECMP routing algorithms to be reprogrammed based on the determined mitigation action, reducing the traffic to affected network locations to allow the temperature of affected transceivers to return to an acceptable range. 

Claims 12 and 19 are rejected under the same rationale as claim 5, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perrizo also discloses classifying data using a k nearest neighbor classification and specifically limiting the set to k of the most similar items (See e.g., ¶30).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON N STRANGE whose telephone number is (571)272-3959.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/AARON N STRANGE/Primary Examiner, Art Unit 2419